DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 12/04/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Application 61/836,057, filed on June 17, 2013, is acknowledged.
Status of Claims
Claim(s) 1, 2, 3, 5-20 and 26 are under examination. 
Claim(s) 4 and 21 are cancelled. Claim(s) 22-25 is/are withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/04/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 2, 3, 5-16, 18-20, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dzakula et al. (US 8,688,388; filed 10/19/2012; priority date: 06/22/2012).
Regarding claim(s) 1 and 26, Dzakula teaches a computer system and methods for non-invasive assessment of genetic variations. In particular, Dzakula teaches methods for receiving nucleotide sequence reads mapped to a subset of genomic sections in the Y chromosome of a reference genome [col. 35, col. 44, col. 50, ref. claim 1], which is broadly interpreted as masked reference sequences. Dzakula does not specifically teach “wherein the masked reference sequence of the Y chromosome is generated by:  providing a training set of genomic reads, aligning 100,000 training genomic reads, providing training sequence tags, and removing masked bins from the reference sequence to obtain a masked reference sequence, as recited in claims 1 and 26. 
However, Dzakula teaches the use of training algorithms applied to parent data (i.e. training data) for producing a representative processed data set of reduced complexity compared to the parent data set that was processed [col. 129, para. 3 and 4] ; prima facie obvious at the time the invention was made to use masked reference sequences as claimed since Dzakula at a minimum suggests that generating masked sequences based on the use of training genomic read data and conventional alignment and filtering techniques is recognized as useful in the art.  
Dzakula also teaches mapping (i.e. aligning) reads to specific genomic sections in the Y chromosome for a test sample from a pregnant female bearing a fetus [col. 36, col. 71-73 “Normalization Module”, ref. claim 1], wherein mapping includes alignment of the obtained sequence reads with a matching sequence in a reference genome and sequence reads generally are aligned to a reference sequence and those that align are designated as being "mapped" or a "sequence tag” [col. 45]. Therefore, Dzakula teaches the claimed aligning and providing steps as claimed since sequence alignment necessarily results in providing aligned genomic reads and their associated locations. Dzakula additionally teaches sequence alignment tools processing over 1 million reads per hour [col. 46, col. 77], which makes obvious the feature of 100,000 genomic reads. 
Dzakula teaches determining read counts in the Y-chromsomal regions from female fetal samples [col. 54, 55, 58] and determining copy number variations [col. 90, 91], which broadly reads on determining copy number as claimed. Dzakula additionally teaches computer programs and computer program products tangibly embodied on a computer-readable medium for performing the above process limitations [col. 8, 9, and ref. claim 15].
Regarding dependent claim(s) 2, 3, 5-16, 18-20, all the elements of these claims are instantly disclosed or made obvious by Dzakula for the following reasons. Regarding claim(s) 2, Dzakula teaches samples comprising fetal and materal cfDNA [ref. claim 1]. Regarding claim(s) 3, Dzakula teaches routine and conventional methods for sequencing cell-free DNA and aligning sequence reads [col. 35-40, 44-48]. Regarding claim(s) 5, 
Dzakula teaches determining copy number variations based on comparison to a reference [col. 90, 91]. Regarding claim(s) 6, Dzakula teaches determining count ratio indexes [Figures 3, 4]. Regarding claim(s) 7 and 8, Dzakula teaches a normalization module for calculating normalization values [col. 71, 72]. Dzakula teaches determining CNV, as set forth above, which reads on evaluating copy number as claimed.
Regarding claim(s) 9 and 10, Dzakula teaches determining the presence or absence of fetal aneuploidy [col. 28]. Dzakula teaches masking and determining threshold levels, as set forth above. Dzakula does not specifically teach selecting candidates having the highest threshold, as claimed. However, Dzakula makes obvious this feature by teaching the selection of candidates by filtering those that deviate from the mean profile elevation of a genomic section, a chromosome, or segment of a chromosome by a predetermined multiple of the profile variance, and in certain embodiments, a filtering process comprises removing data points from a data set that do not deviate from the mean profile elevation of a genomic section, a chromosome or segment of a chromosome by a predetermined multiple of the profile variance, i.e. different threshold levels [col. 60, 61, 68, 69].
Regarding claim(s) 11 and 12, Dzakula teaches calculating a count ratio index based on female and male individuals [Figures 3 and 4], which is broadly interpreted as a threshold evaluation index absent any limiting definition to the contrary. Regarding claim(s) 13, Dzakula does not specifically teach calculating a bin evaluation index based on bin size. However, Dzakula makes obvious these features by teaching mappability scores of various sizes of bins for chromosome Y, wherein the numbers on the x axis characterize bin indices (starting from 1) and numbers on the y axis characterize average mappability per bin, as well as MSR scores [col. 19, and Fig. 5, 11, 13]. Regarding claim(s) 14, Dzakula teaches determining sequence alignments and profiles representing different genomic regions for female subjects, including those that are free from genetic variation [col. 77, 78], which broadly reads on diverse alignment profiles.
Regarding claim(s) 15 and 16, Dzakula teaches various techniques for partitioning the genomic data sets into bins [cols. 48, 49, 50, Example 1], which makes obvious one or 
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).


Claim(s) 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dzakula et al. (US 8,688,388; filed 10/19/2012; priority date: 06/22/2012), as applied to claims 1, 2, 3, 5-16, 18-20 and 26, above, and further in view of Van der Laan et al. (IDS filed 06/24/2014).
Dzakula makes obvious a computer system for evaluating copy number of the Y chromosome, as set forth above. 
Dzakula does not specifically teach dividing a second plurality of female individuals into clusters using HOPACH clustering, as in claim 17.
Van der Laan teaches an algorithm for hierarchical clustering (HOPACH) applied to gene expression data sets (See entire document).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method/system of Dzakula by alternatively using the HOPACH clustering algorithm, as taught by Van der Laan, where the reason would have been to use an improved algorithm for partitioning genomic read sequences that combines the strengths of both partitioning and clustering. One of skill in the art would reasonably have expected success since Dzakula already teaches computational methods for partitioning and clustering sequence data. For these reasons, a skilled artisan would have had a reasonable expectation of success modifying the method/system of Dzakula using the HOPACH clustering algorithm. 
Response to Arguments
Applicant’s arguments, filed 12/04/2020, have been fully considered but are moot in view of the modified rejection (set forth above). In particular, applicant argues that the cited prior art of record does not teach sub-steps i) through iv), as recited in amended claims 1 and 26, step (a). However, the rejections have been modified to carefully address the newly recited limitations which have been introduced via amendment. As discussed above, the examiner acknowledges that Dzakula does not specifically teach “wherein the masked reference sequence of the Y chromosome is generated by:  providing a training set of genomic reads, aligning 100,000 training genomic reads, providing training sequence tags, and removing masked bins from the reference sequence to obtain a masked reference sequence, as recited in claims 1 and 26. However, Dzakula teaches the use of training algorithms applied to parent data (i.e. training data) for producing a representative processed data set of reduced complexity compared to the parent data set that was processed [col. 129, para. 3 and 4] ; performing sequence alignment of reads and separating of results into bins based on comparison to a threshold [col. 157 and 158, “Sequence Alignments and Quantitative analysis” section, col. 71-73 “Normalization Module” section]; genomic analysis using data obtained from both reference and test subjects [col. 76]; methods for repeating masking [col. 76, para. 3]; filtering modules for removing genomic section data [col. 68, col. 74]. Therefore, even if “wherein” clause results in a masked reference sequence with different structural characteristics than other masking procedures, it still would have been prima facie obvious at the time the invention was made to use masked reference sequences as claimed since Dzakula at a minimum suggests that generating masked sequences based on the use of training genomic read data and conventional alignment and filtering techniques is recognized as useful in the art.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619